EXHIBIT 10.16

 

FIRST UNITED SECURITY BANK

DIRECTOR RETIREMENT AGREEMENT

 

THIS AGREEMENT is made this 16th day of October, 2002, by and between UNITED
SECURITY BANCSHARES, INC., a Delaware corporation (“USB”), FIRST UNITED SECURITY
BANK, a state-chartered commercial bank located in Thomasville, Alabama (“FUSB”)
(USB and FUSB are collectively referred to herein as the “Company”) and William
G. Harrison (the “Director”).

 

INTRODUCTION

 

To encourage the Director to remain a member of the Company’s Board of
Directors, the Company is willing to provide retirement benefits to the
Director. The Company will pay the benefits from its general assets.

 

AGREEMENT

 

The Director and the Company agree as follows:

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1  “Board” means the Board of Directors of USB.

 

1.2  A “Change of Control” shall be deemed to have occurred as of the first day
that any one or more of the following conditions have been satisfied:

 

(i)  Any Person (other than those Persons in control of USB as of the Effective
Date, or other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, or a corporation owned directly or
indirectly by the stockholders of USB in substantially the same proportions as
their ownership of stock of USB), who becomes the Beneficial Owner, directly or
indirectly, of securities of USB or FUSB representing thirty percent (30%) or
more of the combined voting power of USB or FUSB then outstanding securities; or

 

(ii)  During any period of two (2) consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board (and any new Director, whose election by USB stockholders
was approved by a vote of at least two-thirds (2/3) of the Directors then still
in office who either were Directors at the beginning of the period or whose
election or nomination for election was so approved, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board) cease for any reason
to constitute at least sixty percent (60%) thereof; or

 

(iii)  The stockholders of USB and/or FUSB approve: (A) a plan of complete
liquidation of USB or FUSB; or (B) an agreement for the sale or disposition of
all or substantially all the assets of USB or FUSB; or (C) a merger,
consolidation or reorganization of USB or FUSB with or involving any

 

1



--------------------------------------------------------------------------------

other corporation, other than a merger, consolidation or reorganization that
would result in the voting securities of USB or FUSB, as the case may be,
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) greater than 50% of the combined voting power of the voting
securities of USB or FUSB, as the case may be (or the surviving entity, or an
entity which as a result of such transaction owns USB or FUSB, as the case may
be, or all or substantially all of such Company’s assets either directly or
through one or more subsidiaries) outstanding immediately after such merger,
consolidation or reorganization.

 

Provided, however, that in no event shall a Change of Control be deemed to have
occurred, with respect to the Director, if the Director is part of a purchasing
group which consummates the Change of Control transaction. The Director shall be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the Director is an equity participant in the purchasing company or group (except
for: (i) passive ownership of less than three percent (3%) of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group which is otherwise not significant, as determined prior to the
Change of Control by a majority of the non-employee Directors who were Directors
prior to the transaction, and who continue as Directors following the
transaction).

 

For purposes of this definition of Change of Control, the following terms have
the following meanings:

 

“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Securities Exchange Act of 1934, as
amended (“Exchange Act”).

 

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d).

 

1.3  “Code” means the Internal Revenue Code of 1986, as amended.

 

1.4  “Disability” means, if the Director is covered by a Company-sponsored
disability policy, total disability as defined in such policy without regard to
any waiting period. If the Director is not covered by such a policy, Disability
means the Director suffering a sickness, accident or injury which, in the
judgment of a physician who is satisfactory to the Company, prevents the
Director from performing substantially all of the Director’s normal duties for
the Company. As a condition to receiving any Disability benefits, the Company
may require the Director to submit to such physical or mental evaluations and
tests as the Company’s Board of Directors deems appropriate.

 

1.5  “Early Termination” means the Termination of Service before Normal
Retirement Age for reasons other than death, Disability, Termination for Cause
or Termination of Service following a Change of Control.

 

1.6  “Early Termination Date” means the month, day and year in which Early
Termination occurs.

 

1.7  “Effective Date” means September 1, 2002.

 

1.8  “Financial Hardship” shall mean (a) a severe financial hardship to the
Director resulting from a sudden and unexpected illness or accident of the
Director or of a dependent (as defined in Code Section 152(a)) of the Director,
(b) loss of the Director’s property due to casualty, or (c) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Director, each as determined to exist by the Board of
Directors of the Company.

 

1.9  “Normal Retirement Age” means the Director’s Seventieth (70th) birthday.

 

2



--------------------------------------------------------------------------------

1.10  “Normal Retirement Date” means the later of the Normal Retirement Age or
Termination of Service.

 

1.11  “Plan Year” means a twelve-month period commencing on September 1st and
ending on the following August 31st. The initial Plan Year shall commence on the
Effective Date.

 

1.12  “Termination for Cause” See Section 5.1.

 

1.13  “Termination of Service” means that the Director ceases to be a member of
the Company’s Board of Directors for any reason, voluntarily or involuntarily,
other than by reason of a leave of absence approved by the Company.

 

Article 2

Lifetime Benefits

 

2.1  Normal Retirement Benefit.    Subject to the limitations of Article 5, upon
Termination of Service on or after the Normal Retirement Age for reasons other
than death, the Company shall pay to the Director the annual benefit described
in this Section 2.1 in lieu of any other benefit under this Agreement.

 

2.1.1  Amount of Benefit.    The annual benefit under this Section 2.1 is Twelve
Thousand Dollars ($12,000). Commencing at the end of the first Plan Year, and
each Plan Year thereafter, the annual benefit shall be increased three percent
(3.0%) from the previous Plan Year. Any additional increase in the annual
benefit, as agreed to in writing by the parties hereto after the Effective Date,
shall require the recalculation of Schedule A.

 

2.1.2  Payment of Benefit.    The Company shall pay the annual benefit described
in Section 2.1.1 above to the Director in twelve (12) equal monthly installments
payable on the first day of each month commencing with the month following the
Director’s Normal Retirement Date. Such annual benefit shall be paid to the
Director for ten (10) consecutive years.

 

2.2  Early Termination Benefit.    Subject to the limitations of Article 5, upon
Early Termination, the Company shall pay to the Director the annual benefit
described in this Section 2.2 in lieu of any other benefit under this Agreement.

 

2.2.1  Amount of Benefit.    The annual benefit under this Section 2.2 is the
Early Termination Annual Benefit Payable at 65 set forth in Schedule A for the
Plan Year ending immediately prior to the date of Termination of Service.

 

2.2.2  Payment of Benefit.    The Company shall pay the annual benefit described
in Section 2.2.1 above to the Director in twelve (12) equal monthly installments
payable on the first day of each month commencing with the month following the
Normal Retirement Age. Such annual benefit shall be paid to the Director for ten
(10) consecutive years.

 

2.3  Disability Benefit.    Subject to the limitations of Article 5, if the
Director terminates service due to

 

3



--------------------------------------------------------------------------------

Disability prior to Normal Retirement Age, the Company shall pay to the Director
the annual benefit described in this Section 2.3 in lieu of any other benefit
under this Agreement.

 

2.3.1    Amount of Benefit.    The annual benefit under this Section 2.3 is the
Disability Annual Benefit Payable at 65 set forth in Schedule A for the Plan
Year ending immediately prior to the date on which the Termination of Service
occurs.

 

2.3.2    Payment of Benefit.    The Company shall pay the annual benefit
described in Section 2.3.1 above to the Director in twelve (12) equal monthly
installments payable on the first day of each month commencing with the month
following the Normal Retirement Age. Such annual benefit shall be paid to the
Director for ten (10) consecutive years.

 

2.4    Change of Control Benefit.    Subject to the limitations of Article 5,
upon Termination of Service following a Change of Control, the Company shall pay
to the Director the annual benefit described in this Section 2.4 in lieu of any
other benefit under this Agreement.

 

2.4.1    Amount of Benefit.    The annual benefit under this Section 2.4 is the
Change of Control Annual Benefit Payable at 65 set forth in Schedule A for the
Plan Year ending immediately prior to the date in which Termination of Service
occurs.

 

2.4.2    Payment of Benefit.    The Company shall pay the annual benefit
described in Section 2.4.1 above to the Director in twelve (12) equal monthly
installments payable on the first day of each month commencing with the month
following the Normal Retirement Age. Such annual benefit shall be paid to the
Director for ten (10) consecutive years.

 

Article 3

Death Benefits

 

3.1    Death During Active Service.    If the Director dies while in the active
service of the Company, the Company shall pay to the Director’s beneficiary the
benefit described in this Section 3.1. This benefit shall be paid in lieu of any
benefits described in Article 2.

 

3.1.1    Amount of Benefit.    The benefit under this Section 3.1 is the maximum
Annual Benefit described in Section 2.1.1 as if the Director’s death had
occurred at the Normal Retirement Age.

 

3.1.2    Payment of Benefit.    The Company shall pay the benefit described in
Section 3.1.1 above to the Director’s beneficiary in twelve (12) equal monthly
installments payable on the first day of each month commencing with the month
following the Director’s death. Such annual benefit shall be paid to the
Director’s beneficiary for ten (10) consecutive years.

 

3.2    Death During Benefit Period.    If the Director dies after the benefit
payments have commenced under this Agreement but before receiving all such
payments, the Company shall pay the remaining benefits to the Director’s
beneficiary designated in accordance with Section 4.1 below at the same time and
in the same amounts as would have been paid to the Director had the Director
survived.

 

3.3    Death After Termination of Service But Before Benefit Payments
Commence.    If the Director is entitled to benefit payments under this
Agreement, but dies prior to the commencement of said benefit payments, the
Company shall pay to the Director’s beneficiary designated in accordance with
Section 4.1 below the benefit

 

4



--------------------------------------------------------------------------------

payments that the Director was entitled to prior to death except that the
benefit payments shall commence on the first day of the month following the date
of the Director’s death.

 

Article 4

Beneficiaries

 

4.1    Beneficiary Designations.    The Director shall designate a beneficiary
by filing a written designation with the Company. The Director may revoke or
modify the designation at any time by filing a new designation. However,
designations will only be effective if signed by the Director and accepted by
the Company during the Director’s lifetime. The Director’s beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Director, or if the Director names a spouse as beneficiary and the marriage
is subsequently dissolved. If the Director dies with no beneficiary designation
or without a valid beneficiary designation, all payments shall be made to the
Director’s estate.

 

4.2    Facility of Payment.    If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Company may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incapacitated
person or incapable person. The Company may require proof of incapacity,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Company from all
liability with respect to such benefit.

 

Article 5

General Limitations

 

5.1    Termination for Cause.    Notwithstanding any provision of this Agreement
to the contrary, the Company shall not pay any benefit under this Agreement if
the Company terminates the Director’s service for:

 

(a)    Gross negligence, gross neglect or repeated failure of duties;

 

(b)    Commission of a gross misdemeanor involving moral turpitude or conviction
of, or pleading guilty or nolo contendere to, a felony; or

 

(c)    Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Director’s service
and resulting in an adverse effect on the Company.

 

5.2    Suicide or Misstatement.    The Company shall not pay any benefit under
this Agreement if the Director commits suicide within two (2) years after the
date of this Agreement, or if the Director has made any material misstatement of
fact on any application for life insurance purchased by the Company.

 

5.3    Competition after Termination of Service.    The Company shall not pay
any benefit, or shall cease paying benefits, under this Agreement if the
Director, without the prior written consent of the Company, engages in, becomes
interested in, directly or indirectly, as a sole proprietor, as a partner in a
partnership, or as a substantial shareholder in a corporation, or becomes
associated with, in the capacity of employee, director, officer, principal,
agent, trustee or in any other capacity whatsoever, any other federally insured
depository institution headquartered or having a physical presence within a
fifty (50) mile radius of the office of the Company or its affiliates in which
the Director was most recently employed, which institution is, or may deemed to
be, competitive with any business carried on by the Company, within a period of
two (2) years following Termination of Service. In the event the Company
determines that the Director has violated the conditions of this

 

5



--------------------------------------------------------------------------------

Section 5.3 after receiving benefits under this Agreement, the Director shall
repay to the Company an amount equal to the benefits paid hereunder, with
interest computed at an annual rate of eight percent (8%). In the event that the
Company has a right to recoup any benefits paid hereunder, the Company shall
also have the right to offset any other payments to be made to the Director by
the Company, as allowed by law. This Section 5.3 shall not be applicable in the
case of Termination of Service following a Change of Control nor shall it apply
in the event the Director is terminated by the Company without cause (as defined
in Section 5.1 above).

 

Article 6

Claims and Review Procedures

 

6.1    Claims Procedure.    A Director or beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

6.1.1    Initiation—Written Claim.    The claimant initiates a claim by
submitting to the Company a written claim for the benefits.

 

6.1.2    Timing of Company Response.    The Company shall respond to such
claimant within 90 days after receiving the claim. If the Company determines
that special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional 90 days by notifying the
claimant in writing, prior to the end of the initial 90-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Company expects to render its
decision.

 

6.1.3    Notice of Decision.    If the Company denies part or all of the claim,
the Company shall notify the claimant in writing of such denial. The Company
shall write the notification in a manner calculated to be understood by the
claimant. The notification shall set forth:

 

6.1.3.1    The specific reasons for the denial,

 

6.1.3.2    A reference to the specific provisions of the Agreement on which the
denial is based,

 

6.1.3.3    A description of any additional information or material necessary for
the claimant to perfect the claim and an explanation of why it is needed,

 

6.1.3.4    An explanation of the Agreement’s review procedures and the time
limits applicable to such procedures, and

 

6.1.3.5    A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.

 

If the notice of denial of your claim is not furnished in accordance with the
above within a reasonable period of time, the claim will be deemed denied and
the Director will then proceed to the review stage described below.

 

6.2    Review Procedure.    If the Company denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Company of
the denial (or deemed denial), as follows:

 

6



--------------------------------------------------------------------------------

6.2.1    Initiation—Written Request.    To initiate the review, the claimant,
within 60 days after receiving the Company’s notice of denial (or deemed
denial), must file with the Company a written request for review.

 

6.2.2    Additional Submissions—Information Access.    The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

6.2.3    Considerations on Review.    In considering the review, the Company
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

6.2.4    Timing of Company Response.    The Company shall respond in writing to
such claimant within 60 days after receiving the request for review. If the
Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional 60 days by notifying the claimant in writing, prior to the end of the
initial 60-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Company expects to render its decision.

 

6.2.5    Notice of Decision.    The Company shall notify the claimant in writing
of its decision on review. The Company shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

6.2.5.1    The specific reasons for the denial,

 

6.2.5.2    A reference to the specific provisions of the Agreement on which the
denial is based,

 

6.2.5.3    A statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the claimant’s claim for benefits, and

 

6.2.5.4    A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a).

 

If the notice of denial of your claim upon review is not furnished in accordance
with the above within a reasonable period of time, the claim will be deemed
denied again.

 

Article 7

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Company (and approved by its Board of Directors) and the Director.

 

7



--------------------------------------------------------------------------------

Article 8

Miscellaneous

 

8.1    Binding Effect.    This Agreement shall bind the Director and the
Company, and their beneficiaries, survivors, executors, successors,
administrators and transferees.

 

8.2    No Guarantee of Service.    This Agreement is not a contract for
services. It does not give the Director the right to remain in the service of
the Company, nor does it interfere with the shareholder’s rights to discharge
the Director. It also does not require the Director to remain in the service of
the Company nor interfere with the Director’s right to terminate services at any
time.

 

8.3    Non-Transferability.    Neither the Director, his or her beneficiary, nor
his or her legal representative shall have any rights to commute, sell, assign,
transfer, place a lien or other encumbrance upon, or otherwise convey the right
to receive any payments hereunder, which payments and the rights thereto are
expressly declared to be nonassignable and nontransferable. Any attempt to
assign, transfer or otherwise encumber the right to payments under this
Agreement shall be void and have no effect.

 

8.4    Reorganization.    The Company shall not merge or consolidate into or
with another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term “Company” as
used in this Agreement shall be deemed to refer to the successor or survivor
company.

 

8.5    Tax Withholding.    The Company shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.

 

8.6    Applicable Law.    The Agreement and all rights hereunder shall be
governed by the laws of the State of Alabama, except to the extent preempted by
federal law.

 

8.7    General Assets/Unfunded Arrangement.    The Director and beneficiary are
general unsecured creditors of the Company for the payment of benefits under
this Agreement. The benefits represent the mere promise by the Company to pay
such benefits. The assets from which Participant’s benefits shall be paid shall
at all times be subject to the claims of the creditors of the Company; and the
Director shall have no right, claim or interest in any assets as to which
account is deemed to be invested or credited under the Agreement. The Company
shall not be obligated to fund its liabilities under the Agreement.
Notwithstanding the foregoing, the Company may establish a grantor trust or
purchase securities to assist it in meeting its obligations hereunder; provided,
however, that in no event shall any Director have any interest in such trust or
property other than as an unsecured general creditor. Further, the Company may
purchase a life insurance policy on the life of the Director, and such Director
shall cooperate with such purchase by undergoing a medical examination or taking
such other action as may be necessary to put such insurance into effect.

 

8.8    Entire Agreement.    This Agreement constitutes the entire agreement
between the Company and the Director as to the subject matter hereof. No rights
are granted to the Director by virtue of this Agreement other than those
specifically set forth herein.

 

8.9    Administration.    The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:

 

8



--------------------------------------------------------------------------------

(a) Interpreting the provisions of the Agreement;

 

(b) Establishing and revising the method of accounting for the Agreement;

 

(c) Maintaining a record of benefit payments; and

 

(d) Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.

 

8.10  Named Fiduciary.    The Company shall be the named fiduciary and plan
administrator under the Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the
agreement including the employment of advisors and the delegation of ministerial
duties to qualified individuals.

 

8.11  Financial Hardship Payments.    In the event of Financial Hardship of the
Director, the Director may apply to the Company for the early distribution of
all or any part of the benefits the Director is entitled to receive under this
Agreement. The Company shall present the circumstances of each such case to the
Board of Directors for consideration and the Board shall have the right, in its
sole discretion, if applicable, to allow such distribution, or, if applicable,
to direct a distribution of part of the amount requested or to refuse to allow
any distribution. In no event shall the aggregate amount of the distribution
exceed either the amount of benefits the Director is entitled to under this
Agreement or the amount determined by the Board to be necessary to alleviate the
Director’s Financial Hardship (which Financial Hardship may be considered to
include any taxes due because of the distribution occurring because of this
Section), and that is not reasonably available from other resources of the
Director.

 

8.12  Notice.    Any notice, consent or demand required or permitted to be given
under the provisions of this Agreement shall be in writing, and shall be signed
by the party giving or making the same. If such notice, consent or demand is
mailed, it shall be sent by United States certified mail, postage prepaid. The
date of such mailing shall be deemed the date of notice, consent or demand. With
respect to the Director, any notice, consent or demand shall be addressed to the
Director’s last known address as shown on the records of the Company. With
respect to the Company or the Board, any notice, consent or demand shall be
addressed to ________________ __________ ________________________. Any party may
change the address to which notice is to be sent by giving notice of the change
of address in the manner aforesaid.

 

IN WITNESS WHEREOF, the Director and a duly authorized Company officer have
signed this Agreement.

 

 

DIRECTOR:

 

COMPANY:

 

 

 

/s/    William G. Harrison

--------------------------------------------------------------------------------

William G. Harrison






 

FIRST UNITED SECURITY BANK

 

 

By: /s/    R. Terry Phillips

--------------------------------------------------------------------------------

Title President / CEO

UNITED SECURITY BANCSHARES, INC.

 

9



--------------------------------------------------------------------------------

 

   

 

 

By: /s/    R. Terry Phillips

--------------------------------------------------------------------------------

Title President / CEO

 

10



--------------------------------------------------------------------------------

EXHIBIT A

 

BENEFICIARY DESIGNATION

 

FIRST UNITED SECURITY BANK

SALARY CONTINUATION AGREEMENT

 

William G. Harrison

 

I designate the following as beneficiary of any death benefits under this Salary
Continuation Agreement: [If you name more than one primary or contingent
beneficiary, clearly state the percentage of the death benefit each beneficiary
is to receive.]

 

Primary:  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Contingent:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Company. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved. I
also understand that this beneficiary designation revokes any prior beneficiary
designation(s) with respect to this Agreement.

 

Signature

--------------------------------------------------------------------------------

           

Date

--------------------------------------------------------------------------------

           

Accepted by the Company this ______ day of _____________________, 200___.

           

By

--------------------------------------------------------------------------------

           

Title

--------------------------------------------------------------------------------

    

 

11



--------------------------------------------------------------------------------

Clark/Bardes Consulting                                      
                                        
                                                       Plan Year Reporting

 

First United Security Bank

Director Retirement Plan—Schedule A

 

William G Harrison

--------------------------------------------------------------------------------

DOB: 4/22/1946

            

Early Voluntary Termination

  

Disability

  

Change of Control

Plan Anniv Date: 10/1/2003

                                                  

Retirement Age: 70

            

Installment

  

Installment

  

Installment

Payments: Monthly Installments

            

Payable at 70

  

Payable at 70

  

Payable at 70

--------------------------------------------------------------------------------

         

Benefit

Level(2)

  

Accrual

Balance

  

Vesting

    

Based on

Accrual

  

Vesting

    

Based on

Benefit

  

Vesting

    

Based on

Benefit

     

--------------------------------------------------------------------------------

Period

Ending

  

Age

  

(1)

  

(2)

  

(3)

    

(4)

  

(5)

    

(6)

  

(7)

    

(8)

--------------------------------------------------------------------------------

Sep 2003(1)

  

57

  

12,360

  

3,607

  

100%

 

  

1,432

  

100%

 

  

12,360

  

100%

 

  

18,151

Sep 2004

  

58

  

12,731

  

7,635

  

100%

 

  

2,799

  

100%

 

  

12,731

  

100%

 

  

18,151

Sep 2005

  

59

  

13,113

  

12,141

  

100%

 

  

4,110

  

100%

 

  

13,113

  

100%

 

  

18,151

Sep 2006

  

60

  

13,506

  

17,190

  

100%

 

  

5,374

  

100%

 

  

13,506

  

100%

 

  

18,151

Sep 2007

  

61

  

13,911

  

22,860

  

100%

 

  

6,598

  

100%

 

  

13,911

  

100%

 

  

18,151

--------------------------------------------------------------------------------

Sep 2008

  

62

  

14,329

  

29,242

  

100%

 

  

7,794

  

100%

 

  

14,329

  

100%

 

  

18,151

Sep 2009

  

63

  

14,758

  

36,499

  

100%

 

  

8,970

  

100%

 

  

14,758

  

100%

 

  

18,151

Sep 2010

  

64

  

15,201

  

44,620

  

100%

 

  

10,139

  

100%

 

  

15,201

  

100%

 

  

18,151

Sep 2011

  

65

  

15,657

  

53,933

  

100

%

  

11,316

  

100

%

  

15,657

  

100

%

  

18,151

Sep 2012

  

66

  

16,127

  

64,626

  

100%

 

  

12,521

  

100%

 

  

16,217

  

100%

 

  

18,151

--------------------------------------------------------------------------------

Sep 2013

  

67

  

16,611

  

77,040

  

100

%

  

13,782

  

100

%

  

16,611

  

100

%

  

18,151

Sep 2014

  

68

  

17,109

  

91,727

  

100

%

  

15,152

  

100

%

  

17,109

  

100

%

  

18,151

Sep 2015

  

69

  

17,622

  

109,807

  

100

%

  

16,748

  

100

%

  

17,622

  

100

%

  

18,151

Apr 2016

  

70

  

18,151

  

124,670

  

100%

 

  

18,151

  

100%

 

  

18,151

  

100%

 

  

18,151

                                                    

April 22, 2016 Retirement; May 31, 2016 First Payment Due

                                                    

--------------------------------------------------------------------------------

(1)   The first line reflects 12 months of data, October 2002 to September 2003.

 

(2)   Benefit amount based on a beginning compensation of $12,000 inflating at
3.00% each year to $18,151 at retirement. Annual Benefit payment of $18,151 is
100% of projected final compensation.

 

12